Case 1:20-cv-00623-DDD-JPM Document 4 Filed 07/23/20 Page 1of1PageID#: 22

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
LERAY EUGENE RICHARDS, CIVIL DOCKET NO. 1:20-CV-623-P
Petitioner |
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 3), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2241 (ECF No. 1) is hereby DISMISSED for lack of jurisdiction, WITH PREJUDICE

as to the jurisdictional issue and WITHOUT PREJUDICE as to the merits of the

claims.

THUS DONE AND SIGNED at Alexandria, Louisiana, this 220P July,

2020.

SS SS,

Ko
DEE. D. DRELL

UNITED STATES DISTRICT JUDGE

 

 
